           Case 1:21-cv-00532-SAG Document 11 Filed 03/19/21 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

BRYCE CARRASCO,                            *

       Plaintiff,                          *

v.                                         *       Case No.: 1:21-CV-00532-SAG

M&T BANK,                                  *

       Defendant.                          *

*      *       *     *       *      *      *       *      *       *      *      *      *

                                 ENTRY OF APPEARANCE

       Please enter the appearance of Brian L. Moffet, Miles & Stockbridge P.C., as counsel on

behalf of the Defendant, M&T Bank, in the above-captioned case.




                                               /s/ Brian L. Moffet
                                               Brian L. Moffet (Fed. Bar No. 13821)
                                               Michael B. Brown (Fed. Bar No. 19641)
                                               MILES & STOCKBRIDGE P.C.
                                               100 Light Street
                                               Baltimore, Maryland 21202
                                               Tel: (410) 727-6464
                                               bmoffet@milesstockbridge.com
                                               mbbrown@milesstockbridge.com

                                               Attorneys for Defendant M&T Bank




                                               1
         Case 1:21-cv-00532-SAG Document 11 Filed 03/19/21 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that copies of the foregoing Entry of Appearance was mailed, first class,

postage prepaid, to Plaintiff Bryce Carrasco, 334 Ternwing Drive, Arnold, Maryland 21012.



                                            /s/ Brian L. Moffet
                                            Brian L. Moffet




                                               2
